Citation Nr: 9915094	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-27 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The veteran died on February [redacted], 1996.  He was service 
connected for a right knee disability and assigned a 30 
percent evaluation at the time of his death.  The death 
certificate lists the immediate cause of death as pneumonia, 
nosocomial- Acinetobacter, with underlying causes listed as 
acute respiratory distress syndrome, influenza B pneumonia 
and idiopathic pulmonary fibrosis.

Service medical records reported normal chest X-rays at 
enlistment in July 1966, and in May 1967, January 1968 and 
July 1970.  A chest X-ray was questionable in October 1969 
and rhonchi were noted throughout his chest when he was 
complaining of a cold.  The chest X-ray was negative at the 
time of the June 1970 separation examination.

The veteran was discharged from service in August 1970.  In a 
September 1970 VA examination, no abnormal findings were made 
at to the lung and an associated chest X-ray was normal.

A chest X-ray taken in June 1971 found some fibrotic changes 
and mild emphysematous changes in the apical portions of both 
upper lobes, possible representing evidence of reinfection 
tuberculosis or histoplasmosis, chronic, minimal and activity 
questionable.  The heart and aorta appeared normal.  A 
follow-up chest X-ray in August 1971 showed no change.  A VA 
pension examination report in August 1971 indicated that the 
lungs were essentially negative to detailed physical 
examination, but noted the June 1971 X-ray.  A diagnosis of 
apical fibrosis and emphysematous changes bilaterally, 
minimal and of undetermined cause was made.

VA Medical Center records from 1995 document complaints of 
progressive coughing and increasing shortness of breath.  
Interstitial lung disease was diagnosed.  December 1995 notes 
indicated a complaint that the veteran could not breathe.  A 
chest X-ray was reported as, "heart size normal, bilateral, 
diffuse, reticulonodular (coarse interstitial) changes- 
prominent left hilum- questionable chronic changes secondary 
to prior lung disease- sarcoid or other granular disease."  
The diagnosis was probable sarcoidosis based on evaluation 
and by the veteran's past history.

The veteran was admitted to the VA Medical Center in January 
1996.  The terminal hospitalization report indicated that in 
October 1995, a lung biopsy showed interstitial fibrosis with 
chronic inflammation.  Chest X-ray revealed bilateral 
interstitial infiltrates.  He was thought to have end stage 
sarcoidosis.  The veteran reported a 40-year history of 
tobacco use.  The veteran died in February 1996.  The autopsy 
was said to have revealed massive pneumonia bilaterally, 
diffuse alveolar damage bilaterally and bilateral pleural 
effusion.  An actual autopsy report is not of record.

In light of the evidence obtained within 1 year after service 
regarding lung changes and a later diagnosis of end-stage 
sarcoidosis further development is appropriate.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a copy of the 
autopsy report.

2.  The RO should develop information 
related to an October 1995 fiber optic 
bronchoscopy and subsequent biopsy that 
resulted in a diagnosis of end-stage 
sarcoidosis.  This procedure was referred 
to in the February 1996 terminal 
hospitalization report and was said to 
have taken place in Tupelo, Mississippi.  
If the appropriate information is 
developed, the RO should obtain any 
records associated with that procedure.

3.  The RO should furnish the completed 
development along with the claims folder 
to a VA pulmonary specialist.  A copy of 
this Remand must be provided to the 
specialist.  The specialist should 
indicate that a review of the file was 
undertaken.  A complete discussion of the 
rationale upon which the opinion is based 
should be furnished, including the 
significance of the veteran's tobacco 
history on his demise.  An opinion 
addressing the following inquiries should 
be required:

a)  Is it as likely as not that 
sarcoidosis was present in 1971?

b)  Was sarcoidosis present at the time 
of the veteran's death?

c)  If yes, was sarcoidosis a principal 
or contributory cause of the veteran's 
death?

d)  What was the most likely cause of the 
fibrosis identified in 1971.

e)  Was there any relationship between 
the inservice manifestaitons and the 
fibrosis identified in 1971?

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



